DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 May 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method of determining a calibration result for a laser inspection system comprising a laser bond inspection head configured to apply a laser pulse to a surface of a test structure to identify a strength of the test structure, the method comprising, in combination with the other recited steps, generating a compression wave in a calibration panel responsive to a laser pulse with a beam diameter applied by the laser bond inspection head to an ablative layer secured to a first surface of the calibration panel, the calibration panel comprising the first surface spaced from a second surface by a predetermined thickness; sensing the compression wave using surface motion sensor fixedly spaced from the second surface of the calibration panel by a predetermined distance and positioned on an opposing side of the calibration panel from the laser bond inspection head, especially wherein a longitudinal axis of the surface motion sensor generally 
With regards to claim 12, the prior art of record fails to teach and/or suggest a calibration system for determining a calibration of a laser inspection system comprising a laser bond inspection head configured to apply a laser pulse to a test structure to identify a strength of the test structure, the calibration system comprising, in combination with the other recited elements, a calibration panel comprising a first surface generally parallel to a second surface and spaced from the second surface by predetermined thickness; a surface motion sensor fixedly spaced from the second surface of the calibration panel by a predetermined distance and positioned on an opposing side of the second surface away from the first surface, the surface motion sensor configured to sense a compression wave generated in the calibration panel responsive to a laser pulse applied to an ablative layer secured to the first surface of the calibration panel, especially while a longitudinal axis of the surface motion sensor generally aligns with a longitudinal axis of the laser bond inspection head within a tolerance window defined by a beam diameter of the laser pulse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855